DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 6/16/20.

Information Disclosure Statement
The information disclosure statements (IDSs) have been received and considered.

It is desirable to avoid the submission of long list of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir.1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real-world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver PopcornCo. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D.FI. 1972).

In the present case, IDSs submitted on 9/22/2020 includes a number of references that appear to have no relevancy to claimed invention. Applicants is/are required to disclose where in each reference claimed invention is discussed.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply determining, identifying, and transmitting/receiving/fusing data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. 
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as utilizing the fused swarm data to control autonomous vehicle steering/accelerating/braking or something similar may overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mudalige (US 2010/0256852).

Regarding claims 1, 8, and 15, Mudalige discloses a platoon vehicle management system including a cooperative autonomy framework comprising a goal module configured to determine a cooperation goal (¶71-72 - single control scheme is used to control the group of vehicles in a formation corresponding to the recited cooperative autonomy framework where single control scheme including increased fuel efficiency, collision risk mitigation, freeing the driver to focus attention away from the road, increased efficiency in urban traffic density and control, and other benefits corresponding to the recited cooperation goal); 
a target module configured to identify a vehicle associated with the cooperation goal and send a swarm request to the vehicle to join a swarm (¶87 - A vehicle who is not currently a member of a formation can send a "Join Request" message to indicate that it wants to join); 
a negotiation module configured to receive a swarm acceptance from the vehicle (¶87 - If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle); and 
a perception module configured to determine a cooperative action for the vehicle relative to the swarm (¶72-74 - Platooning is a method to control a group of vehicles wherein a single control scheme is used to control the group of vehicles in a formation).

Regarding claims 2, 9, and 16, Mudalige further discloses the negotiation module is further configured to transmit at least one cooperating parameter to the swarm from the vehicle (¶112 - dynamic platoon formation and management protocols that enables efficient multi-vehicle autonomous driving using low-cost V2V wireless communication where multi-vehicle autonomous driving using V2V corresponding to the recited transmit at least one cooperating parameter to the swarm).

Regarding claims 3, 10, and 17, Mudalige further discloses the at least one cooperating parameter defines a behavioral aspect of the swarm (¶112 - dynamic platoon formation and management protocols that enables efficient multi-vehicle autonomous driving using low-cost V2V wireless communication where multi-vehicle autonomous driving using V2V corresponding to the recited transmit at least one cooperating parameter to the swarm).

Regarding claims 4, 11 and 18, Mudalige further discloses the perception module is further configured to initiate a swarm handoff from the vehicle to the swarm (¶128 -  autonomous controller 410 can be operated in a Follower Vehicle, receiving instructions from a Leader Vehicle through DSRC system 440 and issuing commands to vehicle control systems according to the received instructions corresponding to the recited handoff control from the vehicle to the swarm).

Regarding claims 5, 12, and 19, Mudalige further discloses the goal module further comprises: a sensor fusion module configured to receive vehicle sensor data from the vehicle (¶129 - information from the Follower Vehicles to the Leader Vehicle, determining commands including desired vehicle positions within the platoon where position data includes sensor data from the vehicle); 
a prediction module configured to generate a prediction model including a set of possible future events based on prediction parameters and the vehicle sensor data (¶159 – relative positions and desired ranges predictable impacted corresponding to the recited predicting possible future events based on prediction parameters and vehicle sensor data); and 
a decision module configured to: determine whether at least one possible future event of the set of possible future events does not satisfy a threshold compliance value (¶159 - minimum desirable ranges corresponding to the recited threshold compliance value); 
in response to each of the possible future events of the set of possible future events satisfies the threshold compliance value, determine that the vehicle would benefit from cooperation in the swarm based on a threshold benefit (¶83-85 and ¶159 – based on desired views, predetermined plans, desired vehicle ranges and envelopes create/accept/reformulate platoon formation); and 
trigger swarm creation of the swarm (¶83-85 - Create Formation).

Regarding claims 6, 13, and 20, Mudalige further discloses a personalization module configured to identify a set of personalization parameters, wherein the threshold benefit is based on the set of personalization parameters (¶114 and ¶159 - Factors can include a selectable or automatically calibrating factor for occupants in the vehicle, for example, particular driver reaction times and comfort of the occupants of the vehicle with close ranges between vehicles. Time to stop values can readily be converted to minimum desirable ranges by one having ordinary skill in the art where minimum desirable ranges corresponding to the recited personalization parameter influenced threshold).

Regarding claims 7 and 14, Mudalige further discloses the target module further includes a positioning module configured to determine a cooperative position for the vehicle relative to the swarm based on the swarm request (¶159 – relative positions and desired ranges predictable impacted corresponding to the recited cooperative position based on the swarm request).

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/730,217. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/730,217 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Harshimoto et al. (US 6,356,820) discloses a platooning system including requests to join and leadership selection (Abstract).

Kelkar et al. (US 2020/0133307) is the copending application referenced in Double Patenting rejection.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665